Mr. President, the delegation of the Socialist Republic of Viet Nam would like, at the very outset, to congratulate you most cordially and to wish you every success in your guidance of this historic session of the General Assembly.
Permit me to express to the Government and people of Mexico the profound  sympathy and sincere condolences of the Government and people of Viet Nam for the heavy losses caused by the recent earthquake. We are convinced that with their undaunted will and with the assistance of the international community, the Mexican people will soon be able to overcome this severe trial.
Today we have an opportunity to look back at the four decades of activities of the United Nations and to identify the crucial problems which call for common efforts by the entire international community.
Forty million men, of whom 20 million were sons of the heroic Soviet people, laid down their lives for mankind's great victory, which ended the Second world War and led to the creation of the United Nations, the largest and most important of all international organizations. Since then, millions of others have sacrificed their lives to quench the flames of war kindled by imperialism throughout the world, and to wrest back independence and freedom and achieve social progress. Enormous human and material resources were needed to break the nuclear monopoly of imperialism and to establish a military and strategic equilibrium, thus enabling mankind to enjoy the longest period without a world war in this century.* These significant achievements, realized at the cost of priceless sacrifices, have served as the basis for the adoption of many useful resolutions at the United Nations. However, the struggle for a stable and lasting peace on earth, as well as the fight for independence, sovereignty and development of peoples, are far from ended. They have even grown more intense, given the self-evident fact that the imperialist and reactionary forces will never willingly renounce their designs of domination and exploitation of the world's peoples.
Today, with the constant growth of the forces of national independence, peace and social progress, a real possibility has emerged, of which is becoming increasingly well-defined, preventing and gradually thwarting all attempts to provoke a new world war. However, given the insane calculations of the militarists and warmongers, the danger remains greater than ever of a war which would mean the wiping out of the human race. These forces remorselessly continue their arms race, particularly in the nuclear field, in a bid to destroy the strategic equilibrium. Even worse, under the deceitful label of the "strategic defense initiative", they have launched a program for extending the arms race into outer space, thus posing a new threat to the world's peoples.
The struggle to stop the arms race on earth, as in outer space, is an issue of immediate significance and a priority for all peoples. Any action for peace, the independence and sovereignty of nations, democracy, well-being and social justice is inseparable from the common struggle to prevent a nuclear war. Along with its other constructive peace initiatives, the Soviet Onion's unilateral moratorium on all nuclear tests until the end of this year is a clear gesture of goodwill and an important contribution to international peace and security.
In the past four decades Europe has gone through a long and complex process for the preservation of peace and the peaceful coexistence of the two opposing social systems, against all attempts by the imperialist forces to obliterate the socialist system that came into being following the Second world War. The fruit of this struggle was the signing in 1975 of the Helsinki Final Act, which defined the framework of peaceful coexistence. This was reaffirmed at the Madrid Conference in 1983. However, in view of the unalterable nature of imperialism, the struggle to consolidate peaceful coexistence in Europe continues and the problem of how to avert a nuclear conflagration the unavoidable consequence of which would be catastrophic for all mankind remains a burning issue.
In the past four decades, notwithstanding the absence of a world war, the peoples of Asia have never known real peace. They have faced some of the longest and bloodiest wars in history and at the present moment Asia is one of the world's crisis areas owing to the policies of certain imperialist and militarist forces which are trying to turn Asia and the Pacific into an arena of political and military confrontation. Obviously, Asia still lacks a framework for peaceful coexistence but the premises thereof are taking shape; in the course of the past four decades the peoples of the continent have recorded successive victories in the struggle for national independence and social progress. Thus, the emergence of a balance of forces favorable to peace, radically changing the face of the world, irrespective of the intransigence of the imperialist and colonialist forces, has been possible. Long and complex though it may remain, the struggle for peaceful coexistence in Asia and the Pacific which is in keeping with the trend of our time, is bound to carry the day. In this regard, the Soviet Union's proposals on building mutual confidence in the Far East and on convening a body to discuss all questions relating to peace and security in Asia and the Pacific and Mongolia's initiative regarding the signing of a treaty of mutual non-aggression and the non-use of force in relations among States of Asia and the Pacific are seen to be truly realistic.
During the past 40 years hundreds of millions of people of the oppressed nations have risen up to throw off the colonial yoke and win back their independence and freedom. In that heady atmosphere and acting in accordance with the general trend, the United Nations adopted, 25 years ago, at its fifteenth session, the Declaration on the Granting of Independence to Colonial Countries and Peoples. Later, many other important resolutions were adopted by the united Nations with the aim of affirming the right of all peoples to live in independence, sovereignty, unity and territorial integrity and to adopt the political system of their choice. However, many peoples in Asia, Africa, Latin America and Oceania are still engaged in a fierce struggle to achieve and preserve these inalienable rights.
The peoples of Central America and the Caribbean are struggling against the United states policy of aggression, which is directed especially at Cuba and Nicaragua, at maintaining colonialism in Puerto Rico and at suppressing the revolutionary movement in El Salvador and other progressive national movements. An expeditionary force was even used to invade Grenada. This policy has created tension, endangering the peace and stability of the region and prejudicing the efforts of the Contadora Group to bring about a negotiated solution of the situation in Central America.
The Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), and the South African people, under the leadership of the African National Congress (ANC) are persevering in a long, arduous, and valiant struggle against the brutal domination of colonialism and apartheid and for the exercise of their right to genuine self-determination and independence. The front-line States are still constantly coping with acts and threats of aggression by certain imperialist forces and the racist regime of South Africa in order to defend their independence, sovereignty and security and to assert their right to contribute effectively to the fulfillment of mankind's desire for the elimination of the last stronghold of colonialism in that part of the world.
The peoples of the Middle East are still engaged in a continuing fight against the Israeli Zionists and their masters, who are intensifying their policy of aggression against the Palestinian people and their attempts to undermine the latter's unity	the fundamental national rights of the Palestinian and Arab
peoples.
Only a few days ago, in the course of this session of the General Assembly, a bombing raid was carried out by the Israeli Zionists against the Palestine Liberation Organization (PLO) headquarters near Tunis and, almost simultaneously, an armed attack was launched against Angola by the South African racists. Both criminal acts stem from the same policy of State terrorism, which Viet Nam vehemently condemns.
In Asia and the Pacific, the right to self-determination of small Territories such as Micronesia, and New Caledonia, has yet to be implemented.
In the face of the attempt to create two Korean States and the continued presence of United States troops in South Korea, the Korean people are forced to continue their struggle to achieve the peaceful and sovereign reunification of their country.
Despite their tremendous achievements in rehabilitating and developing their country, for some years to come the Kampuchean people will have to exert every effort to eliminate for ever the danger of a repetition of the genocide fostered by Peking.
The Democratic Republic of Afghanistan is still confronting an undeclared war carried out by the agents of the forces of imperialism and big-nation hegemonism.
As a people which has undergone 30 years of war against foreign aggression, and which for several years has been the target of a multi-faceted war of sabotage on the part of its northern neighbor, Viet Nam reserves its steadfast sympathy and vigorous support for the peoples of Asia, Africa, Latin America and Oceania in their struggle against imperialism and colonialism.
Colonialism has been brought down. But the exploitation, oppression and domination of peoples are growing even worse under various forms of neo-colonialism. The struggle of the developing countries on the economic front is at this time a burning issue. Many resolutions adopted by the United Nations remain a dead letter while the national economies of the developing countries, burdened with enormous difficulties and colossal foreign debts, continue to deteriorate. Such a situation only further emphasizes the urgency of the struggle for a new international economic order.
The Non-Aligned Movement evinces the determination and vitality of the peoples struggling against imperialism, colonialism and other reactionary forces, for peace, independence and development. The resolutions adopted by the Non-Aligned Movement, particularly those adopted at the sixth and seventh summits and at the recent Conference of Foreign Ministers held in Luanda, meet the requirements of the situation and are in accordance with the Charter of the United Nations. The Socialist Republic of Viet Nam reiterates its endorsement of these resolutions and believes that they will receive the approval and support of the United Nations.
At a time when the international community is celebrating the fortieth anniversary of the United Nations, the Socialist Republic of Viet Nam is commemorating its fortieth anniversary as well. Due to stonewalling by forces bent on turning back the clock, the first worker-peasant State in South-East Asia had to wait 32 years before it could become a Member of this Organization.
However, during the past four decades, in their struggle for peace, independence, national reunification and socialism, the Vietnamese people, at the cost of their blood, and strengthened by the close solidarity of the international community and especially of the fraternal Lao and Kampuchean peoples, have foiled the greatest attempts made by the forces of colonialism, imperialism and international reaction to realize their schemes. Thus the Vietnamese people have powerfully contributed to building up the pressure of anti-imperialism and anti-colonialism throughout the world.
For the past six years, by making constant efforts and setting forth constructive peace initiatives which conform to the legitimate interests of the parties concerned, the three peoples of IndoChina have significantly contributed to thwarting the policy of confrontation and tension pursued by imperialist and reactionary forces. Consequently, a real possibility now exists for working out a framework for peaceful coexistence among States in South-East Asia, and between them and countries outside the region, and for building a South-East Asia of peace, stability and co-operation.
Should an early political solution be reached, which would guarantee the security and sovereignty of all States and peoples in the region, including Kampuchea, the total withdrawal of the Vietnamese volunteer forces will be completed before the 1990 deadline, unilaterally decided upon by the Governments of Viet Nam and Kampuchea. The Government of the People's Republic of Kampuchea, moreover, has declared its readiness to enter talks with the various groups and individuals in the opposition aimed at discussing the bringing about of national reconciliation based on the elimination of the Pol Pot clique, as well as the organization of general elections after the total withdrawal of Vietnamese volunteer forces from Kampuchea.
We should add that the proposal advanced by Malaysia on talks was considered by the recent Conference of Ministers of Foreign Affairs of three Indochinese countries to be an initiative worthy of being taken into consideration. Thus the conditions for a political solution to the problems in South-East Asia and in Kampuchea are steadily developing. In this endeavor to build a peaceful and secure South-East Asia, ' ,et Nam's national interests and those of the international community coincide. Viet Nam has done and will do its utmost to contribute to the success of this noble cause. At the same time, we welcome all joint efforts on the part of the countries concerned, as well as initiatives to this end wherever they may come from. We are pleased to note that the recent talks between Viet Nam, representing the three countries of Indochina, and Indonesia, representing the ASEAN countries, have yielded positive results, notwithstanding certain differences. These talks have paved the way for a process of substantive dialog on an equal footing, in a spirit of mutual respect and mutual concern for each other's legitimate interests, and on a basis of equality, with neither side imposing its views on the other and without interference from Powers external to the region, with a view to reaching an equitable solution to the questions of South-East Asia. We wish to thank friendly countries for their encouragement of a dialog undertaken in this spirit. At the same time, we deplore the fact that a great Power persists in impeding this policy of dialog, even though this policy is already proving to be a failure.
We most particularly appreciate the positive contribution of the Secretary-General of the United Nations to the search for a political solution in the interests of peace, stability and co-operation in South-East Asia. We are equally appreciative of the valuable and effective economic and technical assistance given by the United Nations and its specialized agencies to our work of national construction.
On the fortieth anniversary of the United Nations, the Vietnamese delegation warmly salutes the contributions of this Organization to international peace and security and to the independence, freedom and happiness of the peoples of the world. In the future, despite numerous difficulties and complexities which remain, based on the strength of the achievements of the revolutionary movements and of the forces of peace, the United Nations will undoubtedly make an even more important contribution to the interests of the international community.
